Name: ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-02-19

 Avis juridique important|31973D0219ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS Official Journal L 046 , 19/02/1973 P. 0001 - 0002++++DECISION NO 73 OF 11 JANUARY 1973 ADAPTING MODEL FORM E 111 FOR USE IN THE ENLARGED COMMUNITY ( 73/11/EEC ) THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS , HAVING REGARD TO ARTICLE 81 ( A ) OF COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY , UNDER WHICH IT IS THE DUTY OF THE ADMINISTRATIVE COMMISSION TO DEAL WITH ALL ADMINISTRATIVE QUESTIONS ARISING FROM EEC REGULATION NO 1408/71 AND SUBSEQUENT REGULATIONS ; HAVING REGARD TO ARTICLE 2 ( 1 ) OF COUNCIL REGULATION ( EEC ) NO 574/72 OF 21 MARCH 1972 FIXING THE PROCEDURE FOR IMPLEMENTING EEC REGULATION NO 1408/71 , UNDER WHICH IT IS THE DUTY OF THE ADMINISTRATIVE COMMISSION TO DRAW UP MODELS OF CERTIFICATES , CERTIFIED STATEMENTS , DECLARATIONS , APPLICATIONS AND OTHER DOCUMENTS NECESSARY FOR THE APPLICATION OF THE REGULATIONS ; HAVING REGARD TO DECISION NO 72 OF 1 OCTOBER 1972 LAYING DOWN THE MODEL FORMS NECESSARY FOR THE APPLICATION OF COUNCIL REGULATION ( EEC ) NO 1408/71 AND COUNCIL REGULATION ( EEC ) NO 574/72 ; WHEREAS THE SAID MODEL FORMS SHOULD BE ADAPTED FOR USE IN THE ENLARGED COMMUNITY ; WHEREAS , FOR ADMINISTRATIVE REASONS , PRIORITY SHOULD BE GIVEN TO THE ADAPTATION OF FORM E 111 ; HAS DECIDED AS FOLLOWS : MODEL FORM E 111 , ADOPTED BY THE DECISION OF 1 OCTOBER 1972 , SHALL , AS FROM 1 APRIL 1973 , BE REPLACED BY MODEL E 111 AS PRINTED BELOW . THE INSTITUTIONS OF THE ORIGINAL MEMBER STATES , HOWEVER , SHALL RETAIN THE RIGHT TO USE BETWEEN THEM THE MODEL ADOPTED BY THE DECISION OF 1 OCTOBER 1972 , AS LONG AS SUPPLIES LAST . THE PRESENT DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THE CHAIRMAN OF THE ADMINISTRATIVE COMMISSION FR . CASSIERS CERTIFICIED : SEE O.J .